Citation Nr: 1637503	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this case rests with the RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In an October 2013 decision, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for arthritis of the bilateral sacroiliac joints, fusion, with degenerative changes of L5-S1.  The Board also found that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claim of entitlement to a TDIU for further development.

The issues of entitlement to service connection for a heart attack and entitlement to service connection for a stroke have been raised by the record in a September 2015 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In the October 2013 remand, the Board instructed the AOJ to ask the Veteran to identify his VA and non-VA medical care providers, and then undertake appropriate development to obtain those records.  In January 2015, the Veteran submitted a release for his records from Dr. D.T.R., his primary care physician.  In February 2015, VA received copies of treatment records from Dr. D.T.R., however, Dr. D.T.R.'s office indicated that due to the Veteran's extensive chart only five years' worth of records were mailed, and stated that if more records were needed, to notify the office.  Currently of record are treatment records from Dr. D.T.R. dated from April 2001 to December 2003, and October 2008 to August 2014.  The Veteran has indicated he retired due to back pain in July 1995.  See September 2015 VA Form 21-8940; December 2011 VA examination report.  A November 2005 VA treatment note indicates that Dr. D.T.R. had been the Veteran's primary care physician for 20 years.  See November 2005 primary care note.  Accordingly, the record indicates Dr. D.T.R. was the Veteran's primary care physician leading up to, and at the time of, his retirement in July 1995.  On remand, the AOJ should undertake appropriate efforts to obtain the Veteran's outstanding treatment records from Dr. D.T.R.

As noted above, the Veteran contends he last worked in a substantially gainful occupation in July 1995.  However, an October 2002 treatment note from Dr. D.T.R. stated the Veteran was working regularly making parts for furnaces at Brown's.  On remand, the AOJ should ask the Veteran to clarify the details regarding any employment from July 1995 until the present.

Finally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more service-connected disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran's current service-connected disabilities are arthritis of the bilateral sacroiliac joints, fusion, with degenerative changes of L5-S1, rated as 20 percent disabling; and right lower extremity radiculopathy associated with arthritis of the bilateral sacroiliac joints, fusion, with degenerative changes of L5-S1, rated as 10 percent disabling.  Accordingly, the Veteran does not currently meet the schedular requirements for TDIU.

However, where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The Veteran contends that he retired from his job as a maintenance supervisor in 1995 due to his service-connected back disability.  See, e.g., December 2011 VA examination report.  The evidence of record indicates the Veteran's employment history includes mostly manual labor positions.  See id.  Further, the Veteran has reported he has a tenth grade education, with no other further education or training.  See September 2015 VA Form 21-8940.  Accordingly, the Board finds that remand for referral for consideration of an extraschedular TDIU is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include full treatment records from Dr. D.T.R. dated prior to April 2001, from December 2003 to October 2008, and from August 2014 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain updated VA treatment records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake appropriate development to clarify the Veteran's occupational history since July 1995, to include the details of any employment.  The Veteran should specifically clarify the details of his employment with Brown's making parts for furnaces around October 2002.

4. After the above development has been completed, refer the Veteran's claim to Director, Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  In accordance with 38 C.F.R. § 4.16(b), the AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.

5. Once the issue on appeal has returned from the Director, Compensation Service, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

